                  IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

CONTINENTIAL TRANSPORT                      CIVIL NO. 19-00115 JAO-KJM
CORPORATION,
                                            ORDER DENYING DEFENDANT’S
                Plaintiff,                  MOTION TO TRANSFER VENUE
      v.                                    PURSUANT TO SECTION 1404(a), OR
                                            IN THE ALTERNATIVE, TO DISMISS
ENGINEERING REMEDIATION                     THE COMPLAINT
RESOURCES GROUP, INC.,

                 Defendant.


       ORDER DENYING DEFENDANT’S MOTION TO TRANSFER
         VENUE PURSUANT TO SECTION 1404(a), OR IN THE
           ALTERNATIVE, TO DISMISS THE COMPLAINT

       This action involves a dispute between a contractor and subcontractor for a

public works project in American Samoa. The subcontractor, Plaintiff Continental

Transport Corporation, asserts breach of contract, fraudulent misrepresentation,

negligent misrepresentation, and quantum meruit claims against Defendant

Engineering Remediation Resources Group, Inc. Defendant moves to transfer the

case to the Northern District of California, or in the alternative, to dismiss the

misrepresentation counts (Counts II and III) of the Complaint.

      For the reasons stated below, the Motion is DENIED.
                              I.    BACKGROUND

A.    Facts

      i.      Facts as Alleged in the Complaint

      The American Samoa Power Authority (the “Power Authority”) hired

Defendant to construct the New Wells Nos. 1, 2, and 3 Water System Connection

Project (the “Project”) in Malaeimi Valley, American Samoa. Compl. ¶ 1.

Defendant entered into a Construction Services Agreement (the “Prime Contract”)

with the Power Authority on July 13, 2016. Id. ¶ 1. Defendant hired Plaintiff to

“execute all phases of field work” for the Project, and the parties executed a

Subcontract on July 8, 2016. Id. ¶¶ 1–2. Plaintiff bid on the Project without

seeing final design plans, basing its bid on Defendant’s representations regarding

the Project. Id. ¶ 3. Defendant provided final design plans after bid closing, and

Plaintiff realized that the work required for the Subcontract exceeded its bid. Id.

Plaintiff began construction anyway, allegedly because Defendant assured Plaintiff

that the Power Authority would approve a change order to fund the additional

work. Id.

      Time passed without a change order and Plaintiff stopped work in November

2017. Id. ¶ 4. On February 23, 2018, Defendant and the Power Authority reached

an agreement, and Plaintiff, Defendant, and the Power Authority executed

agreements on March 13, 2018 (the “Letter Agreement”) and on May 8, 2018 (the

                                           2
“Payment Agreement”). Id. ¶ 6. Plaintiff alleges that it completed all work under

the Subcontract and Payment Agreement, but that it is still due money because

Defendant failed to pay or authorize the Power Authority to pay. Id. ¶¶ 43–51.

Plaintiff also claims that Defendant made misrepresentations that induced Plaintiff

to enter into the Subcontract, begin work, and later enter into the Payment

Agreement. Id. ¶¶ 52–67.

      ii.    The Agreements

      The Prime Contract, Subcontract, and Payment Agreement contain

governing law provisions. The Prime Contract states:

             15. Governing Law. The validity of this Contract and any of its
             terms or provisions, as well as the rights and duties of the
             parties to this Contract, shall be governed by the laws of the
             Territory of American Samoa. The Venue for any action at law
             or in equity to enforce or interpret the provisions of this
             Contract shall be the US Federal Court in Honolulu, Hawaii.

             ...

             49. Applicable Law: Jurisdiction. This Agreement shall be
             construed according to the laws of the State of Hawaii. The
             Venue for any action at law or in equity to enforce or interpret
             the provisions of this Contract shall be the US Federal Court in
             Honolulu, Hawaii. Should either Party to this Agreement bring
             legal action against the other, the case shall be handled by the
             US Federal Court in Honolulu, Hawaii, and the Party prevailing
             in such action shall be entitled to reasonable attorney’s fees
             which shall be fixed by the judge hearing the case, and such
             fees shall be included in the judgment, together with all costs.

ECF No. 26-5 ¶¶ 15, 49.

                                         3
      The Subcontract indicates:

            4.12 Governing Law

            Except for disputes related to this AGREEMENT that are
            subject to dispute resolution under the PRIME CONTRACT,
            which shall be governed by the governing laws of the PRIME
            CONTRACT, this AGREEMENT shall be governed by the
            laws of the state of California without giving effect to the
            principles thereof relating to conflicts of law.

            ...

            5.1 Dispute Resolution
            5.1.1 [Plaintiff] and [Defendant] shall attempt to resolve any
            disputes by good faith negotiation. In the event they cannot
            reach a negotiated agreement, the dispute resolution process
            shall be litigation in any court of appropriate jurisdiction.
            [Plaintiff] agrees that in the event [the Power Authority] and
            [Defendant] become engaged in a dispute resolution process
            under procedures required by the PRIME CONTRACT,
            [Defendant] may, in its sole discretion, join the [Plaintiff] in the
            PRIME CONTRACT dispute resolution proceeding, if
            [Defendant] alleges that the matter being addressed in said
            proceeding involves work that is the subject of this Subcontract.
            In the event it is joined in a dispute resolution process under the
            PRIME CONTRACT, [Plaintiff] agrees to be bound by all
            terms of the PRIME CONTRACT dispute resolution process
            and any resulting ruling, order, award, or judgment.

ECF No. 16-3 ¶¶ 4.12, 5.1.1.

      Finally, the Payment Agreement states:

            WHEREAS [Defendant] wishes for [the Power Authority] to
            pay [Plaintiff] directly from the Construction Proceeds in order
            to satisfy [Defendant’s] payment obligation to [Plaintiff] under
            the Subcontract Agreement.


                                          4
            WHEREAS the Parties executed a letter agreement, dated
            March 13, 2018 (the “Letter Agreement”), that included, among
            other things, the Parties’ express agreement that [the Power
            Authority] would pay [Plaintiff] directly for future services on
            the [Power Authority] Project.

            ...

            4.7 Venue. This agreement shall be governed by the laws of
            American Samoa, and any disputes arising out of this
            agreement shall be heard in the U.S. Federal Court in Honolulu,
            Hawaii.

ECF No. 26-6 at 1, ¶ 4.7.

B.    Procedural History

      Plaintiff initiated this action on March 5, 2019, asserting breach of contract

(Count I), fraudulent misrepresentation (Count II), negligent misrepresentation

(Count III), and quantum meruit (Count IV) claims. ECF No. 1. Plaintiff prays

for liquated, compensatory, consequential, and punitive damages; attorneys’ fees;

and any other relief deemed appropriate. Id. at 24.

      On April 24, 2019, Defendant filed the instant Motion to Transfer Venue

Pursuant to Section 1404(a), or in the alternative, to Dismiss the Complaint. ECF

No. 16. Plaintiff filed an opposition, ECF No. 26, and Defendant responded with a

reply, ECF No. 27. The Court asked for supplemental briefing to address

questions regarding choice of law. ECF No. 28. Defendant responded to the

Court’s inquiry, ECF No. 30, and Plaintiff replied, ECF No. 31.


                                          5
                                II.   LEGAL ANALYSIS

A.        Section 1404(a) Legal Standard

          Defendant brings the Motion pursuant to 28 U.S.C. § 1404 and Federal Rule

of Civil Procedure (“FRCP”) 12(b)(6). Section 1404(a) states:

                For the convenience of parties and witnesses, in the interest of
                justice, a district court may transfer any civil action to any
                other district or division where it might have been brought or to
                any district or division to which all parties have consented.
28 U.S.C. § 1404(a). Courts in the Ninth Circuit consider the following factors

when addressing a motion to transfer venue:

                (1) the location where the relevant agreements were negotiated
                and executed, (2) the state that is most familiar with the
                governing law, (3) the plaintiff’s choice of forum, (4) the
                respective parties’ contacts with the forum, (5) the contacts
                relating to the plaintiff’s cause of action in the chosen forum,
                (6) the differences in the costs of litigation in the two forums,
                (7) the availability of compulsory process to compel attendance
                of unwilling non-party witnesses, and (8) the ease of access to
                sources of proof.
Jones v. GNC Franchising, Inc., 211 F.3d 495, 498–99 (9th Cir. 2000).

          When a contract contains a mandatory forum selection clause, the analysis

shifts:

                (1) the party defying the forum-selection clause bears the
                burden of establishing that transfer to the forum for which the
                parties bargained is unwarranted, (2) the Court may only
                consider public interests and should not consider arguments
                about the parties’ private interests, and (3) a federal court sitting
                in diversity must follow the choice of law rules of the state
                specified in the forum-selection clause.

                                               6
Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 64–

65 (2013). Although the presence of a forum-selection clause is “not dispositive,”

id. at fn. 20 (internal citations omitted), it should “be given controlling weight in

all but the most exceptional cases,” id. at 60 (internal quotation omitted).

B.    Rule 12(b)(6) Legal Standard

      Federal Rule of Civil Procedure (“FRCP”) 12(b)(6) authorizes dismissal of a

complaint that fails “to state a claim upon which relief can be granted.” Fed. R.

Civ. P. 12(b)(6). “To survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Facial plausibility exists “when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). Although a court must accept all allegations contained

in the complaint as true, this obligation does not extend to legal conclusions. Id.

As such, “[t]hreadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Id. (citing Twombly, 550 U.S. at

555). “[W]here the well-pleaded facts do not permit the court to infer more than

the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—‘that the pleader is entitled to relief.’” Id. at 679 (citing Fed. R. Civ. P.

                                            7
8(a)(2)) (some alterations in original). If dismissal is ordered, a plaintiff should be

granted leave to amend unless it is clear that amendment would be futile. Swartz v.

KPMG LLP, 476 F.3d 756, 760 (9th Cir. 2007).

      “In alleging fraud or mistake, a party must state with particularity the

circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). To state a

claim for fraud, Plaintiff’s Complaint must “identify the who, what, when, where,

and how of the misconduct charged, as well as what is false or misleading about

the purportedly fraudulent statement, and why it is false.” Salameh v. Tarsadia

Hotel, 726 F.3d 1124, 1133 (9th Cir. 2013). FCRP 9(b) applies to federal and state

law claims sounding in fraud. Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097,

1103 (9th Cir. 2003).

C.    Discussion

      Defendant moves to transfer the case to the Northern District of California.

Alternatively, Defendant argues that the case should be dismissed because

(1) Plaintiff’s misrepresentation claims fail to meet the pleading requirements of

FCRP 9 and (2) the economic loss rule bars Plaintiff’s fraud and negligent

misrepresentation claims.

      iii.   Motion to Transfer

      Defendant argues that the Subcontract does not specify a forum and the

Jones factors weigh in favor of transferring the case to the Northern District of

                                           8
California. Defendant’s argument fails because (1) the forum-selection clause in

the Payment Agreement, which specifies the District of Hawaii as the parties’

chosen forum, governs some of Plaintiff’s claims, (2) the Jones factors weigh in

favor of allowing the claims arising under the Subcontract to remain in the District

of Hawaii.

             1.    Claims Arising under the Payment Agreement

      Plaintiff, Defendant, and the Power Authority entered into the Payment

Agreement on May 8, 2018 to address additional payments to Plaintiff. Compl.

¶ 6. The Payment Agreement contains a forum-selection clause, which states,

“This agreement shall be governed by the laws of American Samoa, and any

disputes arising out of this agreement shall be heard in the U.S. Federal Court in

Honolulu, Hawaii.” ECF No. 26-6 ¶ 4.7.

      The following allegations in the Complaint clearly state plausible claims

under the Payment Agreement:

             34. Between April 2018 and July 2018, [Plaintiff] continued to
             make consistent good faith efforts to perform the remaining
             work under the parties’ agreements and provided all requested
             documentation supporting the additional work required for the
             retaining walls and tank foundations. [Defendant], however,
             continued to delay with respect to (1) negotiating an additional
             change order for the tank foundations, and (2) approving
             invoices to secure payment to [Plaintiff] by the Power
             Authority.

             35. Notwithstanding [Defendant’s] delays and failure to
             authorize compensation, [Plaintiff] completed the “Pay Items”
                                        9
identified in the Payment Agreement, with the exception of (1)
installation of a non-compliant bacteriological station provided
by [Defendant], (2) final gravel installation at tank one, which
was delayed because [Defendant] failed to complete the fence
installation first, and (3) completing the concrete pour at the
end of the road.

...

46. [Defendant] materially breached the Subcontract and
Payment Agreement by failing and refusing to negotiate the
necessary change order in good faith.

47. [Defendant] further materially breached the Subcontract and
Payment Agreement by failing to authorize the Power Authority
to pay the Construction Proceeds owed to [Plaintiff].

...

55. [Defendant’s] principals made the false promises and
material misrepresentations to induce [Plaintiff] into entering
into the Subcontract and Payment Agreement and to incur
significant expense to build the retaining walls and tank
foundations at the Project.

...

69. [Defendant’s] principals knew or should have known these
promises and representations to be false, and that they would
induce [Plaintiff] to enter into the Subcontract and Payment
Agreement and to incur significant expense to build the
retaining walls and tank foundations at the Project.

...

74. [Plaintiff] has been substantially harmed by entering into
the Subcontract and Payment Agreement with [Defendant]
because [Defendant] had no intention of ensuring [Plaintiff]
would be adequately compensated for its work at the Project
and lured [Plaintiff] into the Subcontract and Payment
                             10
               Agreement at a reduced rate so [Defendant] could secure the
               bid and profit from the Prime Contract at the expense of
               [Plaintiff’s] efforts.
Compl. ¶¶ 34–35, 46, 55, 69, 74 (emphases added).

      While Defendant acknowledges that some claims arguably fall within the

Payment Agreement, it argues for the first time in reply that (1) those claims are

legally void, or (2) should be severed. Local Rule of Practice for the District of

Hawaii (“Local Rule”) 7.4 states, “A reply must respond only to arguments raised

in the opposition. Any argument raised for the first time in the reply shall be

disregarded.” Local Rule 7.4. The Court therefore refuses to consider Defendant’s

argument that the claims are legally void, as it is not responsive to Plaintiff’s

Opposition.1

      To the extent Defendant’s request to sever responds to Plaintiff’s

Opposition, the Court denies the request. See Duarte v. California Hotel &

Casino, No. CIV 08-00185 JMS LEK, 2009 WL 4668739, at *5 (D. Haw. Dec. 4,

2009) (“Courts often find that the interests of justice warrant transfer of an entire

action as opposed to splitting the action between two different venues.”); see also

1
   Defendant claims it did not know the Payment Agreement existed until after it
filed the Motion. Defendant did, however, have notice of the Payment Agreement
by June 3, 2019, if not earlier. ECF No. 26-6. Once aware that the Motion might
contain factual errors or problematic arguments, Defendant could have withdrawn
or modified the Motion to include the arguments it chose to raise in the reply,
thereby allowing Plaintiff an opportunity to respond. In any event,
notwithstanding these discovery disputes, the Complaint clearly indicates that the
parties entered into a signed Payment Agreement. Compl. ¶ 6.
                                         11
Valvanis v. Milgroom, No. 06-00144 JMS KSC, 2008 WL 1780306, at *7 (D.

Haw. Apr. 10, 2008). In addition, severing the claims would not serve Defendant’s

purpose because the claims arising out of the Subcontract are properly in the

District of Hawaii.

             2.       Claims Arising under the Subcontract

      Defendant persuasively argues: (1) the Subcontract does not contain a

mandatory forum-selection clause, and therefore the Atlantic Marine factors do not

apply; (2) the forum-selection clause in the Prime Contract is not incorporated into

the Subcontract; and (3) the Payment Agreement does not supersede the

Subcontract. Nonetheless, the Court finds the Jones factors weigh in favor of

retaining the case in the District of Hawaii.

      Considering the first factor—where the relevant agreements were negotiated

and executed—the contracts were negotiated in Honolulu, Hawai‘i; American

Samoa; West Linn, Oregon; and Martinez, California. Declaration (“Decl.”) of

David Cavagnol; Decl. of Cindy Liu ¶¶ 4–6; Decl. of Brian Wetzsteon ¶ 2–3; Decl.

of Rowan Tucker ¶¶ 2–3. Importantly, the contracts were executed, at least in part,

in Hawai‘i. Cavagnol Decl. ¶ 3. This factor does not favor either the District of

Hawaii nor the Northern District of California.

      The second factor—the state that is most familiar with the governing law—

favors the Northern District of California. California law will likely govern claims

                                           12
arising under the Subcontract.

      The third factor—Plaintiff’s choice of forum—favors the District of Hawaii.

Defendant argues that the Court should not defer to Plaintiff’s choice of forum

because Plaintiff does not reside in Hawai‘i, but this argument ignores the fact that

American Samoa is not within any district. See United States v. Lee, 472 F.3d 638,

645 (9th Cir. 2006).

      The fourth factor—the respective parties’ contacts with the forum—favors

the District of Hawaii. Defendant has contacts with Hawai‘i and California,

Compl. at ¶ 8, and even maintains an office in Hawai‘i, Decl. of Laura Moritz ¶ 2,

while Plaintiff has limited contacts with California, if any. See Decl. of Tony

Togia‘i ¶ 3.

      The fifth factor—contacts related to the cause of action in the chosen

forum—is neutral. The Subcontract was executed in part in Hawai‘i, Cavagnol

Decl. ¶ 4, and the Project took place in American Samoa, Compl. ¶ 1.

      The sixth factor—the differences in the costs of litigation—favors retaining

this case in the District of Hawaii. If litigation takes place in California, fifteen of

Plaintiff’s witnesses will have to fly from American Samoa to California. Togia‘i

Decl. ¶ 4. If litigation occurs in Hawai‘i, witnesses from California, Oregon, Utah,

Idaho, and American Samoa may need to fly to Hawai‘i. Decl. of Brian Schnarr

¶ 3. While of course it would be more convenient for Defendant if the case were

                                           13
heard in the Northern District of California, it only makes sense that the case

remain in the District of Hawaii, which is essentially equally convenient (for

geographic and other reasons) for both parties. For similar reasons, factors seven

and eight—the availability of compulsory attendance and ease of access to sources

of proof—also favor maintaining this case in the District of Hawaii.

      Based on the foregoing, Defendant’s Motion to Transfer is DENIED.

      iv.    Motion to Dismiss Counts II and III

      Defendant argues that Counts II and III should be dismissed because (1)

Plaintiff fails to meet the specificity requirements of FRCP 9 and (2) the claims are

barred by the economic loss rule. In its Motion, Defendant applies California law

but fails to explain why the fraud and negligent misrepresentation claims are

governed by California law.

      The Court asked for supplemental briefing on the choice of law question. In

Defendant’s supplemental brief, Defendant argues that there is no conflict of law

because under California and American Samoa law, the economic loss doctrine

bars Plaintiff’s fraud and negligent misrepresentation claims. Plaintiff contends

that American Samoa law applies to the claims and that American Samoa law does

not support Defendant’s application of the economic loss rule.

      The Court agrees with Defendant that it need not reach the choice of law

question because California and American Samoa law are not in conflict on this

                                          14
issue. Because there is no conflict of law, a choice of law analysis is unnecessary.

See Hamby v. Ohio Nat. Life Assur. Corp., Civ. No. 12-00122 JMS-KSC, 2012

WL 2568149, at *3 (D. Haw. June 29, 2012).

             1.    Fraudulent Misrepresentation

      Defendant argues that the Court should dismiss Plaintiff’s fraud and

negligent misrepresentation claims because Plaintiff failed to meet the

requirements of FRCP 9.

      In Count II, Plaintiff alleges:

             53. Before [Plaintiff] entered into the Subcontract and Payment
             Agreement, [Defendant’s] principals (including Cynthia Liu,
             Brian Wetzseon, Goose Tucker, and others) made
             misrepresentations of material fact to [Plaintiff], including but
             not limited to: (a) the scope of the work was misrepresented and
             design details for the Project were not provided until after the
             bid closed, (b) [Plaintiff] would be timely paid by [Defendant],
             (c) [Plaintiff] would be timely paid by the Power Authority, and
             (d) safe and secure access to the Project site would be provided.

             54. Before [Plaintiff] entered into the Subcontract and Payment
             Agreement, [Defendant’s] principals made false promises and
             misrepresentations of material facts to [Plaintiff] (including, but
             not limited to, Tony Togiai) including, but not limited to, the
             following: [Defendant] refused to provide final design plans
             prior to preparing the bid and instead provided “initial” plans
             which greatly differed from the true scope of the Project.

             55. [Defendant’s] principals made the false promises and
             material misrepresentations to induce [Plaintiff] into entering
             into the Subcontract and Payment Agreement and to incur
             significant expense to build the retaining walls and tank
             foundations at the Project.

                                         15
            56. [Defendant’s] principals made those promises and material
            representations to [Plaintiff] when [Defendant] and
            [Defendant’s] principals knew, or should have known, those
            promises and representations to be false.

            57. Those promises and representations were fraudulent, when
            made by [Defendant’s] principals, and intended by
            [Defendant’s] principals to induce or lure [Plaintiff] to enter
            into the Subcontract and Payment Agreement with [Defendant].

Compl. ¶¶ 53–57.

      The Court finds that Plaintiff outlines fraud with the specificity required by

FRCP 9. Plaintiff specifically alleges that Defendant’s employees made

misrepresentations about (1) the scope of the project and (2) Defendant’s

willingness to execute change orders with the Power Authority. Id.; see HS W.

Pac. Elec. Co. Corp. v. Dragados/Flatiron, No. 118CV00166LJOBAM, 2018 WL

2088276, at *7 (E.D. Cal. May 4, 2018) (finding allegations that defendant

withheld key information prior to execution of the subcontract were sufficient to

state a fraud claim under FRCP 9). Accordingly, Defendant’s Motion to Dismiss

Count II is DENIED.

            2.     Negligent Misrepresentation

      Defendant moves to dismiss Plaintiff’s negligent misrepresentation claim

“for the same reasons.” Opp. at 28. This Court has declined to apply FRCP 9(b)

to claims of negligent misrepresentation. Maeda v. Pinnacle Foods Inc., No. CV

18-00459 JAO-RLP, 2019 WL 2078764, at *15 (D. Haw. May 10, 2019). Even if

                                          16
Plaintiff’s negligent misrepresentation claim was subject to the heightened

pleading standards of FRCP 9(b), Plaintiff specifically alleges that Defendant lured

Plaintiff into working at a reduced rate when Defendant knew or should have

known that Plaintiff would incur significant expense. Id. ¶¶ 69, 74. Accordingly,

Defendant’s Motion is DENIED.

             3.    Economic Loss Doctrine

      Under California or American Samoa law, the economic loss rule bars tort

claims when a purchaser alleges injury only to a product itself, resulting in purely

economic loss. East River S.S. Corp. v. Transamerica Delaval, Inc., 476 U.S. 858

(1986).2 But Plaintiff states more than a claim for economic loss resulting from a

breach of contract. Compl. ¶¶ 53–57, 67–69. Plaintiff alleges that Defendant

made misrepresentations that convinced Plaintiff to render a bid and enter into the

Subcontract and Payment Agreement. Id. These claims are separate from

Plaintiff’s claims that Defendant breached the agreements. This is true whether

Plaintiff’s claims are governed by California law or American Samoa tort law.

Accordingly, the economic loss rule does not bar Counts II and III, and

Defendant’s Motion to Dismiss is DENIED.




2
  Defendant also argues that under California law, the economic loss doctrine only
allows recovery in tort if the plaintiff and defendant have a “special relationship,”
but Defendant fails to cite analogous cases requiring a special relationship.
                                           17
      v.     Plaintiff’s Request to Strike and Disregard

      In its Opposition, Plaintiff asks the Court to strike and disregard Defendant’s

statement that Plaintiff’s workers “armed with machetes took control of project

materials and equipment.” Opp. at 21. Defendant makes this statement without

citing to factual evidence. See Memo in Supp. of Mot. at 3. Local Rule 7.6 states,

“Factual contentions made in support of or in opposition to any motion shall be

supported by affidavits or declarations, when appropriate under the applicable rules

. . . . Affidavits and declarations not in compliance with this rule may be

disregarded by the court.” Local Rule 7.6. In accordance with Rule 7.6, the Court

disregards the statement.

                               III.     CONCLUSION

      For the reasons stated above, the Court DENIES Defendant’s Motion.

      IT IS SO ORDERED.

      DATED: Honolulu, Hawai‘i, August 12, 2019.

                              /s/ Jill A. Otake________
                            Jill A. Otake
                            United States District Judge



Civil No. 19-00115 JAO-KJM; Continental Transport Corporation v. Engineering
Remediation Resources Group, Inc.; ORDER DENYING DEFENDANT’S MOTION TO
TRANSFER VENUE PURSUANT TO SECTION 1404(A), OR IN THE ALTERNATIVE,
TO DISMISS THE COMPLAINT




                                              18
